At the twilight hour of a summer evening, upon a public highway, defendant drove his automobile, at a speed of from 30 to 40 miles per hour, into the rear end of a threshing machine. This suit was brought to recover damages occasioned the threshing machine. Defendant, under plea and cross-declaration, sought recovery for personal injuries and damage to his automobile. Upon trial, by jury, plaintiff had verdict. Defendant reviews by appeal.
Plaintiff's declaration alleged that defendant was under the influence of liquor. After the accident defendant was given first aid by a physician, and plaintiff called the physician at the trial, and, over objection, elicited testimony that the physician, at the time of consultation, noticed the odor of liquor upon defendant's breath. This constituted a violation of privilege and was prejudicial error. Whatever was indicated to the physician while acting professionally, whether by word, sense of sight, *Page 122 
smell or observation, was privileged and, as such, excluded by statute. A case in point is Freeburg v. State, 92 Neb. 346
(138 N.W. 143, Ann. Cas. 1913E, 1101). Cases, however, may be found confining the privilege to matters necessary to treatment of the patient. We look upon such cases, however, as contrary to the spirit of the statute.
Two lines of thought appear in the decisions, both based upon the fact that the statute is in derogation of the common law; one line being that the purpose of the statute should be recognized and subserved, and the other that, the statute being in derogation of the common law, should receive strict construction.
The statute, 3 Comp. Laws 1929, § 14216, provides:
"No person duly authorized to practice medicine or surgery shall be allowed to disclose any information which he may have acquired in attending any patient in his professional character, and which information was necessary to enable him to prescribe for such patient as a physician, or to do any act for him as a surgeon."
The statute is in line, to some extent, with the following part of the "Hippocratian oath," long antedating the common law:
"Whatever in connection with my professional practice, or not in connection with it, I see or hear in the life of man which ought not to be spoken abroad, I will not divulge, as reckoning that all such should be kept secret."
It is reasonable to assume that the physician, when he discovered the odor of liquor upon the breath of the patient, was careful to disassociate *Page 123 
manifestations governed thereby, if any, from those the result of shock or injuries. This he would naturally do in order to ascertain the injured condition of the patient and to prescribe what should be done. The jury would, therefore, attach much importance to his observation. But, it is said, the statute only excludes information which was necessary to enable the physician to prescribe for the patient or serve him as a surgeon. Our attention is directed to Lincoln v. City ofDetroit, 101 Mich. 245, and Steketee v. Newkirk, 173 Mich. 222. Those cases are not decisive of this. In order to prescribe, a physician must diagnose.
"The word `prescribe' * * * should be given as liberal and enlarged an effect as the word itself will bear in the connection found." In re Will of Bruendl, 102 Wis. 45
(78 N.W. 169).
Admission of the testimony was not only violative of the privilege but highly prejudicial.
There is no merit in the point that proofs in the case must be limited to matters mentioned in the opening statement of counsel for plaintiff. The declaration, rather than the opening statement, controls.
Defendant claims that plaintiff had no light on the rear of the threshing machine and such was negligence and the proximate cause of the accident.
A traction engine was drawing the separator. Defendant requested the court to instruct the jury that such a threshing outfit came within the provisions of paragraph (e), § 44, Act No. 90, Pub. Acts 1929 (1 Comp. Laws 1929, § 4736), which provides:
"All trucks weighing more than two tons and all tractors, trailers and buses operated on the public highways * * * shall display in the front and *Page 124 
in the rear three green warning lights of sufficient candle power to be plainly visible at a distance of not less than two hundred feet."
The court did instruct the jury relative to the claim of defendant that plaintiff did not have a light on the rear of the separator, as the law required, after sundown, and left to the jury the disputed question of whether there was sufficient day-light, at the time of the accident, to render want of warning lights not the proximate cause of the accident.
In Gleason v. Lowe, 232 Mich. 300, we said of a statute requiring a light on a wagon after sunset:
"The elementary rules of care * * * are in no sense qualified by the statute requiring a light to be displayed on a wagon. That statute remits no precautions to be taken or care to be exercised by an automobile driver."
Plaintiff averred destruction of the separator and offered evidence of the value of the machine. The value of a used separator is somewhat difficult of exact measurement, but we think the evidence on the subject was sufficient to justify the verdict.
For the error pointed out the judgment should be reversed, with costs to defendant, and a new trial granted.
POTTER, J., concurred with WIEST, J.